Citation Nr: 1036033	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  03-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.  
He also had reserve service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran testified at a travel Board hearing 
before a member of the Board who is now retired.  The law 
requires that the Veterans Law Judge who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new 
hearing in a letter dated in July 2010.  He was advised that if 
he did not respond within 30 days, the Board would assume he does 
not want another hearing and proceed accordingly.  The Veteran 
failed to respond to the letter.  Therefore, the Board will 
adjudicate the issues on appeal.

The issues were initially before the Board in October 2008 when 
they were remanded for additional evidentiary development.  The 
case is now ready to be adjudicated. 


FINDINGS OF FACT

1.  In an unappealed March 1999 rating decision, the RO denied a 
claim of entitlement to service connection for pes planus.

2.  Evidence received since the March 1999 rating decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for pes planus.

3.  In an unappealed March 1999 rating decision, the RO denied a 
claim of entitlement to service connection for hypertension.

4.  Evidence received since the March 1999 rating decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for hypertension.


CONCLUSIONS OF LAW

1.   New and material evidence has not been received since the 
RO's March 1999 decision, which denied a claim of entitlement to 
service connection for pes planus; the claim for service 
connection for pes planus is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1103 (2009).

2.  New and material evidence has not been received since the 
RO's March 1999 decision, which denied a claim of entitlement to 
service connection for hypertension; the claim for service 
connection for hypertension is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

With regard to claims to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence to 
establish the underlying benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A January 2009 letter contained notice of 
what is necessary to establish a claim for service connection, 
provided Dingess notice and informed the Veteran of what 
qualifies as new and material evidence.  The letter notified the 
Veteran that his claim for service connection for pes planus was 
denied because there was evidence that his pes planus pre-existed 
service and no evidence of aggravation.  The letter also notified 
the Veteran that his claim for hypertension was denied because 
there was no evidence of hypertension in service or within a year 
of his discharge from service.  While this Kent notice was 
belated, the Veteran was not prejudiced as the claim was 
readjudicated in a June 2010 supplemental statement of the case.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained the Veteran's service treatment records, VA 
treatment records, and afforded the Veteran three VA examinations 
with respect to his claim for pes planus.  These examinations and 
medical opinions are adequate for adjudication purposes as the 
examiners had the claims file for review, obtained a reported 
history from the Veteran, and conducted a thorough examination.  

The Board also acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for 
hypertension; however, given the facts of this case a VA 
examination is not required.  Under 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009), VA will provide a medical 
examination only if new and material evidence is presented or 
secured in a claim to reopen a finally adjudicated claim.  
Because new and material evidence has not been received to reopen 
the claims, discussed fully below, the criteria for a VA 
examination under the above-noted authority are not met.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II.  New and Material 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In the March 1999 rating decision, the RO denied the claim of 
entitlement to service connection for pes planus on the basis 
that the condition existed prior to service and was not 
aggravated by service.  The issue of hypertension was denied 
because there was no evidence of hypertension in service or 
within a year of separation from service.

The evidence of record at the time of the decision consisted of 
the Veteran's service treatment records dated from July 1957 to 
June 1960; outpatient treatment records and letters from Dr. 
J.H.F. from 1968 to 1998; and outpatient treatment reports from 
the U.S. Air Force Clinic from January 1969 to November 1987.  He 
did not file an appeal however, and the March 1999 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO readjudicated the claim of hypertension in May 1999 based 
on the records from Dr. J.H.F. and found that there was no new 
and material evidence to reopen the claim for hypertension. 

In July 2002, the Veteran again requested service connection for 
pes planus and hypertension.  In order to reopen these claims, 
new and material evidence must be received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The relevant evidence submitted since the last final rating 
decision includes outpatient treatment records from the VA 
Medical Center in San Antonio from July 2001 to December 2001, 
from January 2002 to June 2002, from May 2005 to April 2006, and 
from July 2001 to February 2007; report from Dr. R.L.C. dated 
from May 2002 to June 2002; VA examinations for the feet dated in 
January 2003, May 2006 and May 2007 and a June 2010 addendum; 
hearing transcript dated in August 2008, duplicate service 
treatment records and the dates of the Veteran's active duty for 
training.

The Board finds that the above evidence, received after the March 
1999 rating decision, aside from the service treatment records 
which are duplicative, is new but not material.  The evidence was 
not previously of record, and is neither cumulative nor redundant 
of evidence previously considered by the RO.  However, the 
evidence is not material, as it provides no reasonable 
possibility of substantiating the claims for service connection.  
Specifically, the VA treatment records provide no opinion 
relating to the Veteran's hypertension to service.  Additionally, 
the Veteran's pes planus has not shown to be aggravated by 
service.  In fact, the VA examination dated in May 2006 
definitively stated that the Veteran's pes planus was not 
aggravated during service.  

As there is no evidence that the Veteran's pes planus and 
hypertension may have began or been aggravated in service, the 
Board does not find that there is material evidence with which to 
reopen the Veteran's claim.  As there is no new and material 
evidence before the Board, the Board lacks jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for pes planus is final and is 
not reopened.  The appeal is denied.

New and material evidence having not been received, the claim of 
entitlement to service connection for hypertension is final and 
is not reopened.  The appeal is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


